FILED
                             NOT FOR PUBLICATION                             JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JESUS MARIA VALDEZ-LOPEZ,                        No. 14-73976

               Petitioner,                       Agency No. A074-410-024

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Jesus Maria Valdez-Lopez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reconsider. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Valdez-Lopez’s motion to

reconsider as untimely because the motion was filed more than 30 days after the

BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(2) (motion to reconsider must be

filed within 30 days of BIA’s decision).

      To the extent Valdez-Lopez seeks review of the BIA’s December 28, 2012,

order dismissing her appeal, we lack jurisdiction because the petition for review is

not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d

1186, 1188 (9th Cir. 2003).

      We lack jurisdiction to consider Valdez-Lopez’s unexhausted contention

that ineffective assistance of a previously unnamed attorney or notario caused her

motion to reconsider’s untimeliness. See Tijani v. Holder, 628 F.3d 1070, 1080

(9th Cir. 2010) (“We lack jurisdiction to review legal claims not presented in an

alien’s administrative proceedings before the BIA.”). Valdez-Lopez has waived

her contention regarding the proper place to file her motion. See Bazuaye v. INS,

79 F.3d 118, 120 (9th Cir. 1996) (“Issues raised for the first time in the reply brief

are waived.”).




                                           2                                    14-73976
      Finally, we lack jurisdiction over claims regarding prosecutorial discretion,

see Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order), and do not

consider evidence outside the administrative record, see Dent v. Holder, 627 F.3d

365, 371 (9th Cir. 2010) (stating standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    14-73976